DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. U.S. Patent Application Publication 2017/0155557 (IDS dated June 16, 2022 Cite No. 22) in view of Kindelsberger et al. U.S. Patent Application Publication 2018/0349002 (IDS dated June 16, 2022 Cite No. 23) in view of Oetting et al. U.S. Patent Application Publication 2017/0070594 (IDS dated June 16, 2022 Cite No. 20).
Claims 1, 8 and 15,
Desai discloses
	A method comprising: 
	receiving, by a system comprising a processor (para 0017-processor), future state data of a service provided (para 0027-service), at least in part, by a software-defined network created and managed, at least in part, by the network virtualization platform (para 0062- discloses virtualization of resources, para 0071- determines predicted network topologies); 
	[generating, by the computer system, a visualization of the data associated with the network virtualization platform and outputting, by the computer system, the visualization] (Fig. 6 discloses a visualization)
	Desai discloses a processor (para 0017), and a memory comprising instructions (para 0018) and computer readable medium (para 0018).
Note: In light of the definition of computer readable storage medium in the filed specification paragraph 00127, the computer readable storage medium is statutory material. 
	Although Desai discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	state data associated with a network virtualization platform, wherein the state data comprises past state data and present state data 
	generating, by the system, a three-dimensional visualization of the state data associated with the network virtualization platform; and outputting, by the system, the three-dimensional visualization for presentation in an extended reality environment.
	In an analogous art, Kindelsberger discloses 
	present state data associated with a present state of the [topology] (para 0092- current topology, para 0138- SAAS cloud), 
	past state data associated with a past state of the [topology] (para 0092-historical topology).
	A person of ordinary skill in art before the effective filling date of the invention would find it obvious to combine the visualizations of Kindelsberger with the Desai system to produce the predictable result of generating a visualization to evaluate past, present and future topologies. A person of ordinary skill in art would be motivated to combine Kindelsberger with Desai to enable an administrator to easily compare topology changes over time. 
	Although Desai/Kindelsberger discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	 generating, by the system, a three-dimensional visualization of the state data associated with the network virtualization platform; and outputting, by the system, the three-dimensional visualization for presentation in an extended reality environment.
	In an analogous art, Oetting discloses 
	generating, by the system, a three-dimensional visualization of the state data associated with the network virtualization platform. (see fig. 3A-3E); and 
	outputting, by the system, the three-dimensional visualization. (see fig. 3A-3E) [for presentation in an extended reality environment]- This limitation is an intended use and is not given patentable weight. However, Oetting further discloses an extended environment. (para 0041-augmented reality or virtual reality).
	A person of ordinary skill in art before the effective filling date of the invention would find it obvious to combine the 3D visualizations of Oetting with the Desai/Kindelsberger system to produce the predictable result of generating 3D visualizations of the Network virtualization topologies. A person of ordinary skill in art would be motivated to combine Oetting with Desai/Kindelsberger to enable an administrator to easily see the changes in network tiers over time. 
Claims 2, 9 and 16,
	wherein the system comprises an extended reality system capable of presenting the three-dimensional visualization in the extended reality environment (Oetting para 0049-0050- three-dimensional visualization); and wherein the extended reality system comprises a virtual reality system or an augmented reality system (Oetting para 0041-augmented reality or virtual reality).
Same motivation as claim 1.
Claims 3, 10 and 17,
	wherein the system comprises a computer system operating in communication with an extended reality system (Oetting Fig. 1, item 146/144 & 120); and wherein the extended reality system comprises a virtual reality system or an augmented reality system. (Oetting Fig. 1, item 146/144 & 120)
Same motivation as claim 1.
Claims 4, 11 and 18, 
	Although Desai discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	presenting, by the system, a temporal management function comprising a plurality of selections representative of a present state, a past state, and a predicted future state of the network virtualization platform;
	 receiving, by the system via the temporal management function, a selection, from the plurality of selections, of the present state, the past state, or the predicted future state; and 
	manipulating, by the system, the three-dimensional visualization in accordance with the selection.
	In an analogous art, Kindelsberger discloses
	presenting, by the system, a temporal management function comprising a plurality of selections representative of a [plurality of temporal graph states] (fig. 1 and para 0078-plurality of graph versions)
	 receiving, by the system via the temporal management function, a selection [of temporal graph state] (fig. 1, item 170); and 
	[display the selected graph] (para 0080- displays selected graph).
	A person of ordinary skill in art before the effective filling date of the invention would find it obvious to apply the manipulation of the temporal timeline of Kindelsberger with the Desai/Kindelsberger/Oetting system to produce the predictable result of manipulating a visualization to evaluate past, present and future topologies. A person of ordinary skill in art would be motivated to combine Kindelsberger with Desai/Kindelsberger/Oetting to enable an administrator to easily compare topology changes over time. 
Claims 5, 12 and 19, 
	Although Desai discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	wherein manipulating, by the system, the three- dimensional visualization in accordance with the selection comprises transitioning, at least in part, between a present state, a past state, and a future state represented by the present state data, the past state data, and the future state data, respectively.
	In an analogous art, Kindelsberger discloses
	[transitioning between graph states] (para 0108) 
	A person of ordinary skill in art before the effective filling date of the invention would find it obvious to combine the selection mechanism of Kindelsberger with the Desai/Kindelsberger/Oetting system to produce the predictable result of transitioning visualizations between past, present and future topologies. A person of ordinary skill in art would be motivated to combine Kindelsberger with Desai/Kindelsberger/Oetting to enable an administrator to easily compare topology changes over time. 
Claim 6 and 13,
	 wherein the three-dimensional visualization comprises a central cube visualization comprising a plurality of smaller cube virtualizations comprising a plurality of nodes representative of a plurality of applications; and wherein each of the plurality of applications is executable by at least a portion of a plurality of resources of the network virtualization platform (Oetting Claim 3, fig. 3B).
Same motivation as claim 1.
Claims 7, 14 and 20,
	 wherein the three-dimensional visualization further comprises a plurality of networking links between at least a portion of the plurality of applications of the plurality of smaller cube virtualizations (Oetting Claim 4, fig. 3B).
Same motivation as claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6-8, 11, 13-15,18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,374,824.
Claims 1, 8 and 15,
	Patent No. 11,374,824 discloses 
	receiving, by a system comprising a processor, state data associated with a network virtualization platform (Claim 11),
	 wherein the state data comprises past state data, present state data, and future state data of a service provided, at least in part, by a software-defined network created and managed, at least in part, by the network virtualization platform (claim 11); 
	generating, by the system, a three-dimensional visualization of the state data associated with the network virtualization platform (claim 11); and 
	outputting, by the system, the three-dimensional visualization (claim 11) [for presentation in an extended reality environment]- This limitation is an intended use and given no patentable weight.
Claims 4, 11 and 18,
	presenting, by the system, a temporal management function comprising a plurality of selections representative of a present state, a past state, and a predicted future state of the network virtualization platform; receiving, by the system via the temporal management function, a selection, from the plurality of selections, of the present state, the past state, or the predicted future state; and manipulating, by the system, the three-dimensional visualization in accordance with the selection (Claim 11).
Claim 6 and 13,
	 wherein the three-dimensional visualization comprises a central cube visualization comprising a plurality of smaller cube virtualizations comprising a plurality of nodes representative of a plurality of applications; and wherein each of the plurality of applications is executable by at least a portion of a plurality of resources of the network virtualization platform (claim 11).
Claims 7, 14 and 20,
	 wherein the three-dimensional visualization further comprises a plurality of networking links between at least a portion of the plurality of applications of the plurality of smaller cube virtualizations (claim 12).

Claims 2-3, 9-10 and 16-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,374,824 in view of Oetting et al. U.S. Patent Application Publication 2017/0070594.
Claims 2, 9 and 16,
	Although Patent No. 11,374,824 discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	wherein the system comprises an extended reality system capable of presenting the three-dimensional visualization in the extended reality environment; and wherein the extended reality system comprises a virtual reality system or an augmented reality system
	In an analogous art, Oetting discloses
	wherein the system comprises an extended reality system capable of presenting the three-dimensional visualization in the extended reality environment (para 0049-0050- three-dimensional visualization); and wherein the extended reality system comprises a virtual reality system or an augmented reality system (para 0041-augmented reality or virtual reality).
	A person of ordinary skill in art before the effective filling date of the invention would find it obvious to combine the extended reality system of Oetting with the Patent No. 11,374,824 system to produce the predictable result of generating 3D visualizations in a virtual reality environment. A person of ordinary skill in art would be motivated to combine Oetting with Patent No. 11,374,824 to enable an administrator to easily see the changes in network tiers over time. 
Claims 3, 10 and 17,
	Although Patent No. 11,374,824 discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	wherein the system comprises a computer system operating in communication with an extended reality system; and 
	wherein the extended reality system comprises a virtual reality system or an augmented reality system.
	In an analogous art, Oetting discloses 
	wherein the system comprises a computer system operating in communication with an extended reality system (Fig. 1, item 146/144 & 120); and wherein the extended reality system comprises a virtual reality system or an augmented reality system. (Fig. 1, item 146/144 & 120)
	A person of ordinary skill in art before the effective filling date of the invention would find it obvious to combine the extended reality system of Oetting with the Patent No. 11,374,824 system to produce the predictable result of generating 3D visualizations in a virtual reality environment. A person of ordinary skill in art would be motivated to combine Oetting with Patent No. 11,374,824 to enable an administrator to easily see the changes in network tiers over time.

Claims 5, 12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,374,824 in view of Kindelsberger et al. U.S. Patent Application Publication 2018/0349002.
Claims 5, 12 and 19, 
	Although Patent No. 11,374,824 discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	wherein manipulating, by the system, the three- dimensional visualization in accordance with the selection comprises transitioning, at least in part, between a present state, a past state, and a future state represented by the present state data, the past state data, and the future state data, respectively.
	In an analogous art, Kindelsberger discloses
	[transitioning between graph states] (para 0108) 
	A person of ordinary skill in art before the effective filling date of the invention would find it obvious to combine the selection mechanism of Kindelsberger with the Patent No. 11,374,824 system to produce the predictable result of transitioning visualizations between past, present and future topologies. A person of ordinary skill in art would be motivated to combine Kindelsberger with Desai to enable an administrator to easily compare topology changes over time. 

Conclusion
Related Prior Art:
	Koutitas et al. U.S. Patent Application Publication 2021/0111972- discloses an augmented reality environment for a network analyzer.
	Bhushan et al. U.S. Patent Publication 11,467,794- discloses displaying virtual machine monitoring in 3D models. . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459                                                                                                                                                                                                        

/SCHQUITA D GOODWIN/Primary Examiner, Art Unit 2459